UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Annual Report www.kmpartnersfunds.com September 30, 2012 KIRR, MARBACH PARTNERS VALUE FUND “There is no security on this earth; there is only opportunity.” — Douglas MacArthur (U.S. Army General) November 1, 2012 Dear Fellow Shareholders: We are pleased to report stocks have made a strong recovery over the last twelve months.A year ago we wrote about the U.S. stock market’s dismal performance in Q3-2011 and our own disappointing results.We said we were clearly overly optimistic the solid fundamentals of our portfolio companies would be able to withstand the tsunami of panic selling.Still, we thought the seeds of the next market recovery were being sown.Expectations were low and there was a lot of future bad news reflected in stock prices.We believed if things turned out to be not quite so dire, it would be an upside surprise and stocks should move higher. We took some comfort when Warren Buffett said most of the 70+ businesses owned by Berkshire Hathaway were doing “very well” and he thought it “very, very unlikely we’ll go back into a recession.”Like us, Buffett believes in eating his own cooking.He announced Berkshire was repurchasing its own stock for the first time in four decades and said, “I want to warn people who are selling to me that I believe I am buying their dollar bills for 90 cents.” Fast forwarding twelve months, we are glad we endured the pain and stayed the course.As you can see from the table below, Value Fund posted a strong gain for the one-year ending September 30, 2012.We are obviously pleased by the recovery.As contrarians, we are also cheered that it seems like the majority of investors are dismissing the market’s strength as either unwarranted by the fundamentals or unsustainable.In August, “Bond King” Bill Gross of PIMCO declared the “cult of equity” was dying.Indeed, according to the Investment Company Institute, for the year-to-date through September 26, 2012, mutual fund investors “celebrated” stocks’ strong performance by redeeming a net $109.8 billion from domestic equity funds. As we’ve stated in prior letters, we are also proud Value Fund has received national recognition.Value Fund has been featured in The Wall Street Journal’s “Category Kings” series of articles.“Category Kings in 16 Realms” was published on September 5, 2012 and highlighted performance for the year-to-date ending August 31, 2012.“Category Kings in 22 Realms” was published on October 3, 2012 and highlighted performance for the one-year period ending September 30, 2012.Value Fund was also named as a winning pick in the September 2012 issue of Kiplinger’s Personal Finance, based on the fund’s performance for the three-years ending June 30, 2012. We think the overall U.S. stock market is still attractively valued, particularly given the historically low level of interest rates.With its strong recovery from the March 2009 bottom, the S&P 500 closed the fiscal year-end within 8% of its high reached in early October 2007.However, a report from MKM Partners cited data from the Department of Commerce that indicate corporate profits are about 30% higher than they were at the business cycle peak in 2007.Most stocks held in Value Fund’s portfolio have moved higher, but we believe they still are attractively priced. The global risk level will be heightened for the foreseeable future, but the risk factors are well known.The weaker members of the Eurozone will continue to struggle, China’s economic growth is slowing and the Middle East will remain troublesome.We understand the markets are always subject to “headline risk.”However, while it seems the bad stuff gets all of the media attention, we think there are positive undercurrents that are being undervalued by investors. 1 KIRR, MARBACH PARTNERS VALUE FUND Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) September 30, 2012(4) Total Return Index Index One-year 36.84% 30.20% 30.20% Two-years 18.24% 14.42% 14.76% Three-years 19.41% 13.26% 13.20% Five-years 2.05% 1.30% 1.05% Ten-years 8.49% 8.49% 8.01% Since Inception (December 31, 1998) 6.53% 3.59% 3.02% The Fund’s Gross Expense Ratio and Net Expense Ratio were 1.67% and 1.46% respectively, according to the Prospectus dated January 31, 2012.Until February 28, 2013, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses to the extent necessary to ensure that the Expense Cap does not exceed 1.45% of its average net assets, excluding Acquired Fund Fees and Expenses.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. One-year, Two-years, Three-years, Five-years, Ten-years and Since Inception returns are Average Annualized Returns. The Stock Market The ebb and flow of concerns regarding the European debt /currency crisis and the state of the global economy drove financial markets during the fiscal year.During the first two quarters of the fiscal year, the U.S. stock market and Value Fund staged strong recoveries from the panic-induced lows of the last quarter of fiscal 2011 (ending September 30, 2011).Concerns reignited in the third quarter of the fiscal year, resulting in weak results for U.S. stocks and Value Fund.Fortunately, relative calm returned in the final quarter, enabling stocks to be valued on fundamentals and leading to very good performance for Value Fund for fiscal 2012. The European Central Bank (ECB) and Federal Reserve took bold actions during the last quarter of the fiscal year, which served to calm nerves and slightly lessen the fear factor.ECB president Mario Draghi pledged in July that he was willing to do “whatever it takes” to save the Euro and keep the Eurozone together.The ECB followed through in September by launching a new Outright Monetary Transaction program, allowing it to buy an unlimited amount of sovereign debt in the secondary market of countries that have accepted a bailout and are in compliance with terms of the bailout. 2 KIRR, MARBACH PARTNERS VALUE FUND Also in September, the Federal Reserve announced a third round of quantitative easing (QE3) whereby it planned to buy large quantities of mortgage bonds.Unlike past actions, the Fed specifically tied the duration of the program to its economic objective of generating more jobs.Chairman Bernanke said the goal of the new policy is “to quicken the recovery, to help the economy begin to grow quickly enough to generate new jobs.”We think the Fed’s decision to focus on mortgage bonds indicates their belief that boosting the housing sector will be key to creating jobs and improving the economy. Taken together, these actions may indicate the ECB and Fed have determined their incremental approaches to date have been ineffective. We are encouraged the housing sector is showing renewed vigor, even before QE3 kicks-in.The Standard & Poor’s/Case-Shiller 20-city index tracks home prices in 20 metropolitan markets.The 5.9% gain in the year-to-date through July 2012 was the highest since the same period in 2005 (and a huge improvement over the -10.1% reading for the same period in 2008).Morningstar reported data analytics firm CoreLogic declared that 12% of the underwater mortgages (i.e. property worth less than the related debt) at the beginning of the year were no longer underwater as of June.Further, another 5% price increase would lift an additional 12% of the underwater mortgages to the surface. Rising home prices combined with QE3 could lead to a virtuous circle.Rising home prices enable previously underwater borrowers to refinance and take advantage of historically low rates, putting more money in their pockets.Rising prices may also entice potential buyers who were afraid of further declines.Similarly, rising prices make homeowners feel wealthier, which can spur spending. Additionally, construction of single-family housing reached its highest level in two years in August.As the oversupply of traditional and distressed properties shrinks, new housing and related activity can have a large positive impact on employment and economic growth. We’ve written about hedge funds in the past.Recall these are limited partnerships where the General Partner’s fee is typically 2% of the assets under management plus 20% of the upside.This is a fabulous arrangement for the General Partner.Hedge funds and other “alternative investments” became in vogue as Yale and Harvard’s endowments enjoyed early success and other institutional investors clambered aboard. What kind of performance have Limited Partners received for the sky-high fees they’ve paid?For the year-to-date through September 30, 2012, the Hedge Fund Research, Inc. Equity Hedge Index (HFRXEH) was up a paltry 3.40% vs. 16.44% for the S&P 500.For the three most recent years, HFRXEH was -19.08% for 2011 (vs. 2.11% for the S&P 500), 8.92% for 2010 (vs. 15.06%) and 13.14% for 2009 (vs. 26.46%).Equity hedge funds have continued to be positioned defensively since the recovery began in 2009 and Limited Partners have paid the price, both in terms of high fees and poor performance. Percent Change in Top Ten Holdings from Book Cost (as of 9/30/2012) 1. Rosetta Resources, Inc. +180.0% 6. NCR Corporation +50.8% 2. Alliance Data Systems Corp. +92.0% 7. eBay Inc. +119.0% 3. Cognizant Technology Solutions +191.3% 8. Dollar Tree, Inc. +539.5% 4. Ascent Capital Group LLC +116.6% 9. WABCO Holdings Inc. +202.9% 5. Coach, Inc. +57.1% LyondellBasell Industries NV +140.9% Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 3 KIRR, MARBACH PARTNERS VALUE FUND Summary The relative calm of the last quarter of the fiscal year was a welcome respite, but we know the volatility monster can rear its head at any time.Other money managers with good performance in 2012 are cashing in their chips and moving to the sidelines.On the surface, that may sound appealing.However, our objective isn’t to generate great performance for the current year; it’s to generate outstanding performance over the next 10-20 years.In other words, we view investing as a marathon, not a sprint. We think Howard Marks from Oaktree Capital Management is a bright guy and makes a lot of sense.He says, “The best response when seas are choppy is to focus on completing the long-term voyage and not think about whether the next wave is going to push the nose of the boat up or down.Our investment destination is best reached by accurately valuing assets, assessing the relationship between price and that value, and acting resolutely and unemotionally when mispricings are detected.That’s still the best-I think the only-reliable path to investment success.Nothing about the current environment alters that one bit.”We couldn’t agree more. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Please refer to the Schedule of Investments for complete fund holdings information. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Hedge Fund Research, Inc. Equity Hedge Index (HFRXEH) is an unmanaged index representative of hedge fund strategies that maintain positions both long and short in primarily equity and equity derivative securities.A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques; strategies can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of market capitalizations and valuation ranges of typical portfolios.Equity Hedge managers would typically maintain at least 50%, and may in some cases be substantially entirely invested in equities, both long and short.This Index cannot be invested in directly. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 4 KIRR, MARBACH PARTNERS VALUE FUND This chart assumes an initial investment of $10,000.Performance reflects fee waivers in effect.In the absence of fee waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to September 30, 2012 September 30, 2012 September 30, 2012 September 30, 2012 Kirr Marbach Partners Value Fund 36.84% 2.05% 8.49% 6.53% Russell 3000 Index** 30.20% 1.30% 8.49% 3.59% S&P 500*** 30.20% 1.05% 8.01% 3.02% * December 31, 1998. ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – September 30, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2012 – September 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/12 9/30/12 4/1/12 – 9/30/12(1) Actual Hypothetical (5% return before expenses) 1,000.00 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45% multiplied by the average account value over the period, multiplied by 183/366 to reflect the one-half year period. The annualized expense ratio prior to expense reimbursement was 1.61%. 6 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets September 30, 2012 Top Ten Equity Holdings as of September 30, 2012 (% of net assets) Rosetta Resources, Inc. % Alliance Data Systems Corp. % Cognizant Technology Solutions Corp. - Class A % Ascent Capital Group, Inc. - Class A % Coach, Inc. % NCR Corp. % eBay, Inc. % Dollar Tree, Inc. % WABCO Holdings, Inc. % LyondellBasell Industries NV - Class A % 7 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments September 30, 2012 Number of Shares Value COMMON STOCKS - 99.0% Basic Materials - 7.9% Innospec, Inc.* $ LyondellBasell Industries NV - Class A NewMarket Corp. Communications - 12.9% Amdocs Ltd. Harris Corp. Liberty Media Corp. - Class A* NeuStar, Inc. - Class A* Time Warner Cable, Inc. - Class A Consumer Cyclical - 14.3% AutoZone, Inc.* Bloomin’ Brands Inc.* Coach, Inc. Dollar Tree, Inc.* Express, Inc.* Pier 1 Imports, Inc. Consumer Non Cyclical - 10.6% Alliance Data Systems Corp.* Ascent Capital Group, Inc. - Class A* Covidien PLC Energy - 8.1% Ensco PLC - Class A EPL Oil & Gas, Inc.* Rosetta Resources, Inc.* Financial - 4.8% Markel Corp.* Portfolio Recovery Associates, Inc.* Industrial - 22.1% Atlas Air Worldwide Holdings, Inc.* Canadian Pacific Railway Ltd. EMCOR Group, Inc. EnerSys* KBR, Inc. MasTec, Inc.* Titan International, Inc. Tyco International Ltd. WABCO Holdings, Inc.* Technology - 18.3% Cognizant Technology Solutions Corp. - Class A* eBay, Inc.* Intel Corp. Microsoft Corp. NCR Corp.* Open Text Corp.* Yahoo! Inc.* TOTAL COMMON STOCKS (Cost $28,041,834) SHORT TERM INVESTMENT - 1.1% Fidelity Institutional Money Market Portfolio, 0.16%** TOTAL SHORT TERM INVESTMENT (Cost $525,360) Total Investments (Cost $28,567,194) - 100.1% Other Assets and Liabilities, Net - (0.1)% ) TOTAL NET ASSETS - 100.0% $ * - Non-income producing security. ** - Rate in effect as of September 30, 2012. See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities September 30, 2012 ASSETS: Investments, at current value (cost $28,567,194) $ Dividends receivable Prepaid expenses Receivable for Fund shares sold Interest receivable 57 Total Assets LIABILITIES: Accrued expenses Payable to Adviser Payable for capital shares redeemed Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value and offering price per share $ Statement of Operations Year Ended September 30, 2012 INVESTMENT INCOME: Dividend income (net of withholding of $35,161) $ Interest income Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Transfer agent fees Administration fees Federal & state registration fees Fund accounting fees Audit fees Custody fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less:Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments ) Net change in unrealized appreciation/ depreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Year Ended Year Ended September 30, 2012 September 30, 2011 OPERATIONS: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments. ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — — From net realized gains — — Total distributions to shareholders — — TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including undistributed net investment loss of($207,010) and $0, respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 10 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income — — ) — — Dividends from net capital gains — ) Total distributions — — ) — ) Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % % % )% )% SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )% )% )% % )% After expense reimbursement )% )% )% % )% Portfolio turnover rate 14
